DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that in regard to the drawings, it is not shown how the fasteners in Figure 2; 150 would fold to connect to the ones at Figure 1; 130. A rolling sort of fold would be required for this. Furthermore, Examiner notes that when connected, the feet shown in Figure 2 would be held against the front surface at 130, and not visible to the user, and also upside down. These drawings cause confusion when read with the Specification and Claims as to how the invention works. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the “plurality of hook and loop fasteners” are in addition to the fastener already claimed and the front mating member, or that there are a plurality of front mating member hook and loop fasteners. Furthermore, it is unclear how the fasteners are spaced apart, as the figures appear to show them in physical contact with each other (Figure 1, 130). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruefer (US Patent 5722094) in view of Vintage Winnie NPL (https://www.ebay.com/itm/195110298567?chn=ps&_trkparms=ispr%3D1&amdata=enc%3A1CTOxhf7_SGO4dTjAWtslCg58&norover=1&mkevt=1&mkrid=711-117182-37290-0&mkcid=2&itemid=195110298567&targetid=1584571731043&device=c&mktype=&googleloc=9008192&poi=&campaignid=15275224983&mkgroupid=131097072938&rlsatarget=pla-1584571731043&abcId=9300697&merchantid=603843456&gclid=CjwKCAjwx7GYBhB7EiwA0d8oe-SmG59wqT8rHl2c21EvRQSH_Nh8AsCF-a2ESVSlIig9QpYTWuNJlRoCyCgQAvD_BwE).
Regarding claim 1, Ruefer teaches a sleeping bag comprising: a front side (Figure 1; where 18 is marked) and a rear side (Figure 3; as shown), a fastener (Figure 1; 44, 46, 48) that has a front mating member (Figure 1; 48) and a rear mating member (Figure 1; 46, 44), the front mating member coupled to the lower portion of the front side, the rear mating member coupled to the rear side and adjacent to a bottom of the sleeping bag; wherein the rear mating member is configured to couple to the front mating member when the lower portion of the sleeping bag is folded (Figure 6; 44, 48). Ruefer does not teach the front side has a first graphic member coupled to a surface of the front side, the first graphic member extends from a lower portion upwards to at least a middle portion of the sleeping bag; and a second graphic member coupled to the rear side above and adjacent to the rear mating member. Vintage Winnie NPL teaches the front side has a first graphic member (Figure 1; Winnie the Pooh Bear) coupled to a surface of the front side, the first graphic member extends from a lower portion upwards to at least a middle portion of the sleeping bag; and a second graphic member (Figure 2; Winnie the Pooh Bear feet portion) coupled to the rear side above and adjacent to the rear mating member (Figure 2, when applied to Ruefer the feet would be above and adjacent to the rear mating member). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the sleeping bag of Ruefer to include graphics in order to make the device more attractive and kid friendly. Examiner further notes a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 2, Ruefer teaches the fastener is a hook and loop fastener (Figure 6; 44, 48).
Regarding claim 3, as best understood, Ruefer teaches the sleeping bag comprising a plurality of hook and loop fasteners (Figure 9, 66), wherein front mating members of the plurality of hook and loop fasteners are elongated strips arranged longitudinally in parallel, spaced apart, and side-by- side (Figure 9; 66).
Regarding claim 4, Ruefer does not teach the second graphic member depicts a bottom of the first graphic member. Vintage Winnie NPL teaches the second graphic member depicts a bottom of the first graphic member (Figure 2; Winnie the Pooh Bear’s feet are the bottom of the front Winnie the Pooh Bear shown in Figure 1). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the sleeping bag of Ruefer to include graphics in order to make the device more attractive and kid friendly. Examiner further notes a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 5, Ruefer does not teach the first graphic member is an animalistic 8character having long legs and feet, the feet extend to substantially up to the bottom of the sleeping bag, the second graphic member depicts the feet. Vintage Winnie NPL teaches the first graphic member is an animalistic 8character having long legs and feet (Figure 1; Winnie the Pooh Bear), the feet extend to substantially up to the bottom of the sleeping bag, the second graphic member depicts the feet (Figure 2; Winnie the Pooh Bear’s feet, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the sleeping bag of Ruefer to include graphics in order to make the device more attractive and kid friendly. Examiner further notes a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 6, Ruefer does not teach both the first graphic member and the second graphic member are printed on the front side and the rear side of the sleeping bag respectfully. Vintage Winnie NPL teaches the first graphic member and the second graphic member are printed on the front side and the rear side of the sleeping bag respectfully (Figure 1, Winnie the Pooh Bear, versus Figure 2, Winnie the Pooh Bear’s feet, are on opposite sides (see the position of the bottom white tag in both figures). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the sleeping bag of Ruefer to include graphics in order to make the device more attractive and kid friendly. Examiner further notes a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022